DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is responsive to the preliminary amendment filed December 18, 2019. As directed by the amendment, the specification, abstract and claims have been amended. Claims 5-13 have been amended. 
Claim Objections
Claim 10 is objected to because of the following informalities:  since the abbreviation “AIB” full expression is “apparent integrated backscatter”, the abbreviation should be placed after the word “backscatter” in the claim for consistency purposes with the specification.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a computer program product absent recitation of said product being provided on a non-transitory storage medium e.g. as noted in page 5, lines 10-14, is software per se, which does not within a statutory category since it is clearly not a series of steps or acts to constitute a process, not a mechanical device or combination of mechanical devices to constitute a machine, not a tangible physical article or object which is some form of matter to be a product and constitute a manufacture, and not a composition of two or more substances to constitute a composition of matter. Note that amending claim 15 to recite -- non-transitory storage medium – would overcome this rejection in a manner consistent with Applicant’s specification. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
evaluation unit which is configured to … see associate configuration recited in each of claims 1, 7-11, 13 and 14; and 
a control unit which is configured to control at least one of a position, a direction, a transmit frequency, and / or a focus depth of the ultrasound wave – claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites in the preamble, “a system for determining a cortical bone”, it cannot be readily determined from the claims what exactly is being determined since the element being determined i.e., cortical bone, is necessarily determined by virtue of the bone being impinged by ultrasound waves. Moreover, the body of the claim appears to determine certain aspects of a cortical bone and not the cortical bone itself. Claims 2-13 inherit the indefiniteness from claim 1 by virtue of dependence. 
Claim 13 recite in part “… the pore size …in the range of 30 µm to 80 µm”, it is unclear what aspect/dimension of the pore is being referred to, i.e., a diameter, radius or circumference? 
Claim 14 recites in part in the preamble “A method of determining a cortical bone” however, the body of the claims does not include a step of determining a cortical bone, thus rendering the claim indefinite, note: similar to claim 1 above, the body of the claim determine certain aspects of a cortical bone and not the cortical bone itself. Claim 15 inherit the indefiniteness from claim 14. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-9,  12 and 13  are rejected under 35 U.S.C. 102(a)(1) as being  anticipated by POTSIKA et al, "High-frequency cortical backscatter reveals cortical microstructure - a simulation study" hereinafter "POTSIKA".
Regarding claim 1, POTSIKA  discloses a system for determining a cortical bone (Fig. 1 in page 2) , comprising: - an ultrasound transducer which is configured to transmit an ultrasound wave to a region of interest and to receive a backscattered ultrasound wave which is backscattered from the region of interest (page 2, first column section “C”), wherein the region of interest comprises a cortical bone (see illustration Fig. 1 in page 2); and - an evaluation unit which is configured to determine at least one of a pore size, a bone thickness, and a speed of sound in the cortical bone by evaluating the backscattered ultrasound wave (page 2, first column, section “D” – computational solution of the 2D wave propagation problem based on FDTD code…  For each microstructural configuration of table I, a total number of 10 simulations were built and run on a 24 processors Linux server --  page 2, second column section “E” -- backscattered signals were analyzed separately for receiver elements coinciding with the sender position (normal backscatter) and for receiver elements adjacent to the sender oblique backscatter) – and page 2, second column section “F” -- amplitudes of the difference average spectra at 5 MHz and 1 MHz (respectively central and spectral peak frequencies) were calculated and their ratio was correlated to the Haversian canal diameter … Spectral and statistical analyses were conducted using custom MA TLAB scripts – Examiner’s note: the processor that performs the numerical stimulation and signal analysis, spectral and statistical analyses via MATLAB scripts is an equivalent thereof of the evaluation unit, note, Haversian canal is a pore, the harversian canal diameter is a pore size and spectra correlation to Harversian canal diameter determines a pore size or Harversian canal diameter, see page 3, first column -- The analysis of variance (Fig. 7) showed a strong correlation (p<10-5) between the Havers canal diameter and the amplitude ratio of the difference averaged spectrum at central (5 MHz) and peak (≈1 MHz) frequencies – i.e., a certain ratio highly correlates with a specific pore size.
Regarding claim 7, POTSIKA discloses wherein the evaluation unit is configured to detect an outer bone surface of the cortical bone (See page 2, second column, section “E” -- front-side reflection and second backside reflection-- “III” -- strong specular reflections from the front and back-side bone surfaces, multiple reflections, and in the case of porous bone, backscattered signals can be seen – i.e., bone surface is detected e.g. as depicted in Fig. 1.
Regarding claim 8, POTSIKA discloses wherein the evaluation unit is configured to determine a reference spectrum from ultrasound waves backscattered at normal incidence (see page 2, second column, section “E” – frontside reflection was used as a reference signal. The backscattered signal were analyzed separately for receiver elements coinciding with the sender position (normal backscatter)--.
Regarding claim 9, POTSIKA discloses wherein the evaluation unit is configured to calculate a dept-dependent normalized backscatter (see page 2, second column, section “E” -- average spectra were obtained from 10 equivalent simulations for each case. Finally, from the logarithmic power spectrum, the power spectrum of the reference signal was subtracted --.
Regarding claim 12, POTSIKA discloses wherein the ultrasound wave has a frequency from 1 MHZ to 10 MHz (see page 2, second column in section “F” e.g., 5 MHz).
Regarding claim 13, POTSIKA discloses wherein the evaluation unit is configured to determine pore size in the range of 30 µm to 80 µm (see table I in page 1, second column, Ca.Dm Min 20 µm, Max 80µm.
Claims 1, 10, 11, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by KARJALAINEN et al, US 20130245443 A1 hereinafter " KARJALAINEN" .
Regarding claim 1, KARJALAINEN  discloses a system (Fig. 3 [0039]), comprising: - an ultrasound transducer (302/304) which is configured to transmit an ultrasound wave to a region of interest and to receive a backscattered ultrasound wave which is backscattered from the region of interest ([0040] regarding transmitter/receiver device 302/304), wherein the region of interest comprises a cortical bone ([0039]); and - an evaluation unit which is configured to determine at least one of a pore size, a bone thickness, and a speed of sound in the cortical bone by evaluating the backscattered ultrasound wave ([0044] processing elements 310 are configured to determine a thickness of tibial or ulnar/radius cortical bone and is taken as an equivalent thereof of evaluation unit).
Regarding claim 10, see [0047] regarding elements 314 for determining an AIB parameter (dB) of system of Fig. 3. 
Regarding claim 11, see [0011] regarding property change being a time lapse when measurement signal in interaction with bone that enable determination of thickness of bone, see [0028], time gap is between signals reflected by first and second bone surfaces, the signals reflected from the surface of the bone are expected to be strong and would each correspond to a  position.   
Regarding claim 14, KARJALAINEN  discloses a  method comprising transmitting, by an ultrasound transducer, an ultrasound wave to a region of interest ([0040] 302/304 transmits an ultrasound wave); - receiving, by the ultrasound transducer, a backscattered ultrasound wave which is backscattered from the region of interest ([0040] 302/304 receives a backscattered ultrasound wave), wherein the region of interest comprises a cortical bone ([0039]); and - determining, by an evaluation unit (processing elements 310 [0044]), at least one of a pore size, a bone thickness, and a speed of sound in the cortical bone by evaluating the backscattered ultrasound wave ([0044] -- thickness of tibial or ulnar/radius cortical bone—is determined).
Regarding claim 15, see [0048] functionalities of processing element 310 are implemented programmatically by means of a computer program product, e.g., those discussed in claim 14 above in [0044] for determining -- thickness of tibial or ulnar/radius cortical bone—.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over POTSIKA as applied to claim 1 above, and further in view of TA DEAN et al., CN 106175838 A hereinafter “TA DEAN”.
Regarding claim 2, POTSIKA discloses the invention of claim 1 as discussed above, POTSIKA further teaches in page 2, first column, section “C”, -- sender/receiver array --, and page 2, second column, section “E” – receiver elements coinciding with the sender position (normal backscatter)—sender and receiver elements form a transducer unit that is configured as a transmitter/receiver, however, POTSIKA does not explicitly disclose that the transducer comprises an array of ultrasound transducer units, wherein each of the transducer unit is configured to transmit an ultrasound wave and receive a backscattered ultrasound wave. 
However, TA DEAN in the same field of endeavor of backscattered ultrasonic bone diagnosis system discloses a transducer comprising an array of ultrasound transducer units, wherein each of the transducer unit is configured to transmit an ultrasound wave and receive a backscattered ultrasound wave ([0013], [0023] probe array 7.4 arranged in a 3*3 array and [0025]). 
It would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have modified POTSIKA with a transducer comprising an array of ultrasound transducer units, wherein each of the transducer unit is configured to transmit an ultrasound wave and receive a backscattered ultrasound wave as taught by either TA DEAN, the suggestion for such a modification is to be found in TA DEAN in [0004] wherein by using a transmit/receive transducer, fewer number of ultrasonic units are needed.
Regarding claims 3 and 4, as to claim 3, Fig. 3 of POTSIKA depicts a one-dimensional array. As to claim 4, TA DEAN discloses  a two-dimensional array ([0023] probe array 7.4 arranged in a 3*3 array) for diagnosis of a bone. It would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have utilized a two-dimensional array as taught by TA DEAN in the system of POTSIKA, so as to diagnose a bone.  
Regarding claim 5, POTSIKA does not explicitly disclose a control unit configured to control at least one of position, direction, transmit frequency and focus of the ultrasound wave. However, TA DEAM discloses a control unit configured to control at least one of position, direction, transmit frequency and focus of the ultrasound wave (FPGA2 is an equivalent thereof of a control unit that control pulse transmit circuit 6 to send ultrasonic pulse excitation signals [0025]). It would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have modified the system of POTSIKA to include a control unit to control at least one of position, direction, transmit frequency and focus of the ultrasound wave, as an art recognized means of controlling and ultrasound wave during diagnosis of a bone. 
Regarding claim 6, POTSIKA as modified by TA DEAN in claim 2 discloses wherein the ultrasound transducer is configured to receive backscattered ultrasound waves individually ([0025] of TA DEAN).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE NGATHI N whose telephone number is (571)270-7393. The examiner can normally be reached Mon. - Thurs. 5:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BONIFACE NGATHI N/Primary Examiner, Art Unit 3793